DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 03/09/2021.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) claims 1, 4-8, 11-15, 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub 2017/0207721), in view of Visairo-Cruz et al. (“Cruz”, US Pub 2007/0229044). 
Regarding claim 1, Li teaches (Fig. 1-11) a circuit (Fig. 2 (Para 54-61) just shows simplified version of Fig. 3 (para 62-91). Note-in para 110-116, where transient detector is also taught ‘640 or 740’ is taught) comprising: a voltage regulator (Fig. 2-3; 216 or 316) having a first output (i.e. Vo) coupled to a power rail (i.e. output terminal 222 or 322), the first output (Vo) to supply energy to a load (Rl or CPU; para 2) and 
a switching energy source (Fig. 2-3; 218 or 318) operating independently and alongside (i.e. 218 is used to source/sink high frequency current of the transient signal, or a zero low frequency current output during steady state operation; para 58) the voltage regulator (216 or 316), the switching energy source (218 or 318) configured to provide a determined amount of energy to the power rail (output terminal 222 or 322) responsive to exceeding (i.e. using comparison with current threshold set by the transient signal- combined operation of ‘high-pass filter  a determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90) for a current transient (Fig. 5’ current transient is shown. For further reference, see, abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90) on the power rail (output terminal 222 or 322), the switching energy source (218 or 318) providing the determined amount of energy via a second output (Fig. 1-3, shows clear connection of corresponding ‘118, 218 or 318’ to corresponding output terminal ‘122, 222 or 322’) coupled to the power rail (output terminal 222 or 322) between the first output (Vo) and the load (Rl), wherein a voltage of a power input (Fig. 2-3; 210 or 310) supplying to the switching energy source (Fig. 3; 318) and the voltage regulator (Fig. 3; 316), and wherein the switching energy source (218 or 318) provides the determined amount of energy to the power rail (output terminal 222 or 322) regardless of conditions (i.e. 218 is used to source/sink high frequency current of the transient signal, or a zero low frequency current output during steady state operation; para 58) on the power rail (output terminal 222 or 322) following the determined rate of change (i.e. rate of change in inductor current; para 70, 87-90) for the current transient (abstract, para 3; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90), the conditions including voltage levels (para 53), current levels (para 53), voltage rates of change (Fig. 5 corresponding to Fig. 3; delta Vo slew rate; para 53), and current rates of change (Fig. 5 corresponding to Fig. 3; delta Io slew rate; para 53).
[NOTE. Applicant’s feature ‘exceeding a determined rate of change (see, Applicant’s Spec, para 16, 35-36)’, is just sensing a current (or voltage) transient on the power rail 108 having aSMRH:4811-0920-2325.5 -- 4 – current (or voltage) slew rate that exceeds a threshold current (or voltage) slew rate (i.e. using detector 202)Docket No. 90700186. Under Broadest Reasonable Interpretation, Li is teaching the same, especially when using adjusted rate of load transient change signals like ‘ITH_AC or ITH_DC’ are received by corresponding comparators (i.e. 334 or 332, for corresponding regulator or switching energy source control), which also receives detected changed inductor current (slew) rates (see Li’s Fig. 5), compares and output signals to control corresponding switches to provide determined amount of energy] 
However, Li fails to teach a first voltage of a power input of the switching energy source is lower than a second voltage of a power input of the voltage regulator.
a first voltage of a power input (Vin2) of the switching energy source (i.e. switching energy source VR 902) is lower (Vin1>Vin2) than a second voltage of a power input (Vin1) of the voltage regulator (i.e. 972).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Li’s circuit to include the ability to use the technique of dual input voltage values to drive corresponding regulators, as doing so would have improved operating characteristics and power efficiency of the regulation over wide range of load demands, such as response rate to a transient deviation from a regulated output parameter, as taught by Cruz (Para 16 and abstract).
Regarding claim 4, Li teaches a switching frequency (switching frequency fsw of ‘218 or 318’> switching frequency fsw of ‘216 or 316’; para 49 50, 55, 62) of the switching energy source (218 or 318) is higher than a switching frequency of the voltage regulator (216 or 316).
Regarding claim 5, Li teaches the switching energy source (218 or 318) includes multiple phases (218 or 318 can be of multi-phase; para 63); and each of the phases from the multiple phases are not interleaved (218 or 318 can be of multi-phase or any other topology which covers ‘not interleaved’; para 63).
[Note, the Applicant’s feature ‘non-interleaved (See, Applicant’s para 12, 28)’, means ‘not phase-shifted’  that includes low input power voltages, high switching frequencies low inductances, no feedback and the like mechanism. However, from Applicant’s Fig. 2 and 4, it is apparent that feedback mechanism is used for switching energy source. Also, in all independent claims, Applicant claims ‘a switching energy source’ provides ‘determined amount of energy to the power rail’ responsive to ‘exceeding a determined rate of change for the current transient on the power rail’, which under broadest reasonable interpretation, can be considered as some type of adjustment is done using feedback. Therefore, under broadest reasonable interpretations, as long as switching energy source is multi-phase and includes single/some combination of features like ‘low input power voltages, high switching frequencies, low inductances, no feedback and the like mechanism’, which is taught by Li (using Fig. 2-3 or 7, transient control, when used for multiphase ‘218 or 318’; para 63)]
Regarding claim 6, Li teaches the switching energy source (218 or 318) is further configured to provide the determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to receiving an enable signal (i.e. output of 234 or 334), wherein the enable signal (i.e. output of 234 or 334) is provided based on a detection of the determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on  by at least one of: a processor (Rl or CPU; para 2) coupled to the power rail (i.e. output terminal 222 or 322); the voltage regulator (216 or 316); and a detector (234 or 334 ) configured to detect the current transient.
Regarding claim 7, Li teaches a detector (234 or 334) configured to detect rate of change (i.e. rate of change in inductor current on output terminal 222 or 322; para 70, 87-90) for the current transient (abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90), and to provide an enable signal (output of 234 or 334) based on the exceeding of the determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90); wherein the switching energy source (218 or 318) is further configured to provide the determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to receiving the enable signal (output of 234 or 334); and wherein, to detect the rate of change for the current transient on the power rail, the detector (234 or 334) senses at least one of (abstract, para 3; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90): the current transient on the power rail (i.e. output terminal 222 or 322); a voltage transient on the power rail (i.e. output terminal 222 or 322).
6. 	Claim 8, 11-14 are rejected under 35 U.S.C 103 as being unpatentable over Li (US Pub 2017/0207721), in view of Cruz (US Pub 2007/0229044) and Li (“Li II”, US Pat 2016/0248327).
Regarding claim 8, Li teaches (Fig. 1-11) a circuit (Fig. 2 (Para 54-61) just shows simplified version of Fig. 3 (para 62-91). Note-in para 110-116, where transient detector is also taught ‘640 or 740’ is taught) comprising: a voltage regulator (Fig. 2-3; 216 or 316) having a first output (i.e. Vo) coupled to a power rail (i.e. output terminal 222 or 322), the first output (Vo) to supply energy to a load (Rl or CPU; para 2); and
a switching energy source (Fig. 2-3; 218 or 318) operating independently and alongside (i.e. 218 is used to source/sink high frequency current of the transient signal, or a zero low frequency current output during steady state operation; para 58) the voltage regulator (216 or 316), the switching energy source (218 or 318) configured to provide a determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to responsive to exceeding (i.e. using comparison with current threshold set by the transient signal- combined operation of ‘high-pass filter (HPF) 336’ and ‘auxiliary control circuit 234 or 334’; para 70, 87-90) a determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90) for a current transient (Fig. 5’ current transient is shown. For further reference, see, abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90) on the power rail (output terminal 222 or 322), the switching energy source (218 or 318) providing the determined amount of energy via a second output (Fig. 1-3, shows clear connection of corresponding ‘118, 218 or 318’ to corresponding output terminal ‘122, 222 or 322’) coupled to the power rail (i.e. output terminal 222 or 322) between the first output (‘216 or 316’ also sends 1st output to terminal ‘222 or 322’) and the load (Rl or CPU; para 2); and wherein the switching energy source (218 or 318) provides the determined amount of energy to the power rail (i.e. output terminal 222 or 322) regardless of conditions (i.e. 218 is used to source/sink high frequency current of the transient signal, or a zero low frequency current output during steady state operation; para 58) on the power rail (i.e. output terminal 222 or 322) following the determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90) for the current transient (Fig. 5’ current transient is shown. For further reference, see, abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90), the conditions including voltage levels (para 53), current levels (para 53), voltage rates of change (Fig. 5 corresponding to Fig. 3; delta Vo slew rate; para 53), and current rates of change (Fig. 5 corresponding to Fig. 3; delta Io slew rate; para 53).
[NOTE. Applicant’s feature ‘exceeding a determined rate of change (see, Applicant’s Spec, para 16, 35-36)’, is just sensing a current (or voltage) transient on the power rail 108 having aSMRH:4811-0920-2325.5 -- 4 – current (or voltage) slew rate that exceeds a threshold current (or voltage) slew rate (i.e. using detector 202)Docket No. 90700186. Under Broadest Reasonable Interpretation, Li is teaching the same, especially when using adjusted rate of load transient change signals like ‘ITH_AC or ITH_DC’ are received by corresponding comparators (i.e. 334 or 332, for corresponding regulator or switching energy source control), which also receives detected changed inductor current (slew) rates (see Li’s Fig. 5), compares and output signals to control corresponding switches to provide determined amount of energy] 
However, Li fails to teach a timer circuit configured to turn off the switching energy source a determined time interval after the switching energy source begins to provide the determined amount of energy to the power rail, wherein a first voltage of a power input of the switching energy source is lower than a second voltage of a power input of the voltage regulator.
However, Cruz teaches (Fig. 9; para 44, 16) a first voltage of a power input (Vin2) of the switching energy source (i.e. switching energy source VR 902) is lower (Vin1>Vin2) than a second voltage of a power input (Vin1) of the voltage regulator (i.e. 972).

However, Li and Cruz fail to teach a timer circuit configured to turn off the switching energy source a determined time interval after the switching energy source begins to provide the determined amount of energy to the power rail.
However, Li II teaches (Fig. 3; Para 39, 64, 70, 72, 75) a timer circuit (326 providing a clocked signal to control switch 318a and 318b alternatively; para 70, 72, 75) configured to turn off (where use of complete dead time is old and established method to use if required, see para 39) the switching energy source  (318) a determined time interval (clocked delayed signal) after the switching energy source begins to provide the determined amount of energy to the power rail (rail connected to Vo).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Li and Cruz’s circuit to include a timer circuit for the switching energy source, as disclosed by Li II, as doing so would have provided a synchronized operation of the power supply system capable of providing a fast response to the transient condition of the load device while increasing the efficiency and reducing costs and size, as taught by Li II (para 6 and abstract).
Regarding claim 11, Li teaches a switching frequency (switching frequency fsw of ‘218 or 318’> switching frequency fsw of ‘216 or 316’; para 49 50, 55, 62) of the switching energy source (218 or 318) is higher than a switching frequency of the voltage regulator (216 or 316).
Regarding claim 12, Li teaches the switching energy source (218 or 318) includes multiple phases (218 or 318 can be of multi-phase; para 63); and each of the phases from the multiple phases are not interleaved (218 or 318 can be of multi-phase or any other topology which covers ‘not interleaved’; para 63).
[Note, the Applicant’s feature ‘non-interleaved (See, Applicant’s para 12, 28)’, means ‘not phase-shifted’  that includes low input power voltages, high switching frequencies low inductances, no feedback and the like mechanism. However, from Applicant’s Fig. 2 and 4, it is apparent that feedback mechanism is used for switching energy source. Also, in all independent claims, Applicant claims ‘a switching energy source’ provides ‘determined amount of energy to the power rail’ responsive to 
Regarding claim 13, Li teaches the switching energy source (218 or 318) is further configured to provide the determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to receiving an enable signal (i.e. output of 234 or 334), wherein the enable signal (i.e. output of 234 or 334) is provided based on a detection of the determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90) by at least one of: a processor (Rl or CPU; para 2) coupled to the power rail (i.e. output terminal 222 or 322); the voltage regulator (216 or 316); and a detector (234 or 334 ) configured to detect the current transient.
Regarding claim 14, Li teaches a detector (234 or 334) configured to detect rate of change (i.e. rate of change in inductor current on output terminal 222 or 322; para 70, 87-90) for the current transient (abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90), and to provide an enable signal (output of 234 or 334) based on the exceeding of the determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90); wherein the switching energy source (218 or 318) is further configured to provide the determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to receiving the enable signal (output of 234 or 334); and wherein, to detect the rate of change for the current transient on the power rail, the detector (234 or 334) senses at least one of (abstract, para 3; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90): the current transient on the power rail (i.e. output terminal 222 or 322); a voltage transient on the power rail (i.e. output terminal 222 or 322).
7. 	Claims 15, 18-21 are rejected under 35 U.S.C 103 as being unpatentable over Li (US Pub 2017/0207721), in view of Cruz (US Pub 2007/0229044) and Duffy et al. (“Duffy”, US Pat 6965502).
Regarding claim 15, Li teaches (Fig. 1-11) a voltage regulation system (Fig. 2 (Para 54-61) just shows simplified version of Fig. 3 (para 62-91). Note-in para 110-116, where transient detector is also taught ‘640 or 740’ is taught) comprising: a voltage regulator (Fig. 2-3; 216 or 316) having a first output (i.e. Vo from ‘216 or 216’) coupled to a power rail (i.e. output terminal 222 or 322); the first output (i.e. Vo from ‘216 or 216’) to supply energy to a load (Rl or CPU; para 2); a switching energy source (218 or 318) to operate independently and alongside (i.e. 218 is used to source/sink high frequency current of the transient signal, or a zero low frequency current output during steady state operation; para 58) the voltage regulator (216 or 316), the switching energy source (218 or 318) having a second output (Fig. 1-3, shows clear connection of corresponding ‘118, 218 or 318’ to corresponding output terminal ‘122, 222 or 322’) coupled to the power rail (output terminal 222 or 322) between the first output (i.e. Vo from ‘216 or 216’) and the load (Rl or CPU; para 2); a hardware processor (CPU; para 2. Note, CPU are a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to cause the hardware processor); detect (234 or 334) a current transient (Fig. 5’ current transient is shown. For further reference, see, abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90) on the power rail (output terminal 222 or 322); identify (i.e 330, 336) that the current transient is (i.e. using comparison with current threshold set by the transient signal- combined operation of ‘high-pass filter (HPF) 336’ and ‘auxiliary control circuit 234 or 334’; para 70, 87-90) a determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90); and cause (using output of ‘234 or 334’) the switching energy source (218 or 318) to provide a determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to the identification (i.e 330, 336), wherein a voltage of a power input (Fig. 2-3; 210 or 310) supplying to the switching energy source (Fig. 3; 318) and the voltage regulator (Fig. 3; 316), and wherein the switching energy source (218 or 318) provides the determined amount of energy to the power rail (output terminal 222 or 322) regardless of conditions (i.e. 218 is used to source/sink high frequency current of the transient signal, or a zero low frequency current output during steady state operation; para 58) on the power rail (output terminal 222 or 322) following the identification (i.e 330, 336), the conditions including voltage levels (para 53), current levels (para 53), voltage rates of change (Fig. 5 corresponding to Fig. 3; delta Vo slew rate; para 53), and current rates of change (Fig. 5 corresponding to Fig. 3; delta Io slew rate; para 53).
[NOTE. Applicant’s feature ‘exceeding a determined rate of change (see, Applicant’s Spec, para 16, 35-36)’, is just sensing a current (or voltage) transient on the power rail 108 having aSMRH:4811-0920-2325.5 -- 4 – current (or voltage) slew rate that exceeds a threshold current (or voltage) slew rate (i.e. using detector 202)Docket No. 90700186. Under Broadest Reasonable Interpretation, Li is teaching the same, especially when using adjusted rate of load transient change signals like ‘ITH_AC or ITH_DC’ are received by corresponding comparators 
However, Li fails to teach a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to cause the hardware processor to take correspondingly actions (for the taught switching energy source, such as detection, identification, etc.); and a first voltage of a power input of the switching energy source is lower than a second voltage of a power input of the voltage regulator. 
However, Cruz teaches (Fig. 9; para 44, 16) a first voltage of a power input (Vin2) of the switching energy source (i.e. switching energy source VR 902) is lower (Vin1>Vin2) than a second voltage of a power input (Vin1) of the voltage regulator (i.e. 972).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Li’s circuit to include the ability to use the technique of dual input voltage values to drive corresponding regulators, as doing so would have improved operating characteristics and power efficiency of the regulation over wide range of load demands, such as response rate to a transient deviation from a regulated output parameter, as taught by Cruz (Para 16 and abstract).
However, Li and Cruz fail to teach a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to cause the hardware processor to take correspondingly actions (for the taught switching energy source, such as detection, identification, etc.).
However, Duffy teaches (Fig. 5-6; col. 7 L41-col. 8L67) a hardware processor (i.e. 530); and a non-transitory machine-readable storage medium encoded with instructions (i.e. 540, 550) executable by the hardware processor to cause the hardware processor to take correspondingly actions (for the taught switching energy source, such as detection, identification, etc.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Li and Cruz’s system to include a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to cause the hardware processor to take correspondingly actions for the taught switching energy source, such as detection, identification, etc, as 
Regarding claim 18, Li teaches a switching frequency (switching frequency fsw of ‘218 or 318’> switching frequency fsw of ‘216 or 316’; para 49 50, 55, 62) of the switching energy source (218 or 318) is higher than a switching frequency of the voltage regulator (216 or 316).
Regarding claim 19, Li teaches the switching energy source (218 or 318) includes multiple phases (218 or 318 can be of multi-phase; para 63); and each of the phases from the multiple phases are not interleaved (218 or 318 can be of multi-phase or any other topology which covers ‘not interleaved’; para 63).
[Note, the Applicant’s feature ‘non-interleaved (See, Applicant’s para 12, 28)’, means ‘not phase-shifted’  that includes low input power voltages, high switching frequencies low inductances, no feedback and the like mechanism. However, from Applicant’s Fig. 2 and 4, it is apparent that feedback mechanism is used for switching energy source. Also, in all independent claims, Applicant claims ‘a switching energy source’ provides ‘determined amount of energy to the power rail’ responsive to ‘exceeding a determined rate of change for the current transient on the power rail’, which under broadest reasonable interpretation, can be considered as some type of adjustment is done using feedback. Therefore, under broadest reasonable interpretations, as long as switching energy source is multi-phase and includes single/some combination of features like ‘low input power voltages, high switching frequencies, low inductances, no feedback and the like mechanism’, which is taught by Li (using Fig. 2-3 or 7, transient control, when used for multiphase ‘218 or 318’; para 63)]
Regarding claim 20, Li teaches the switching energy source (218 or 318) is further configured to provide the determined amount of energy to the power rail (i.e. output terminal 222 or 322) responsive to receiving an enable signal (i.e. output of 234 or 334), wherein the enable signal (i.e. output of 234 or 334) is provided based on a detection of the determined rate of change (i.e. rate of change like ‘ITH_AC or ITH_DC' in inductor current on output terminal 222 or 322; para 70, 87-90) by at least one of: a processor (Rl or CPU; para 2) coupled to the power rail (i.e. output terminal 222 or 322); the voltage regulator (216 or 316); and a detector (234 or 334 ) configured to detect the current transient.
Regarding claim 21, Li teaches a detector (234 or 334) communicatively coupled to the hardware processor (i.e. CPU load) configured to detect rate of change (i.e. rate of change in inductor current on output terminal 222 or 322; para 70, 87-90) for the current transient (abstract; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90), and 
at least one of (abstract, para 3; Fig. 2- para 58-61; and Fig. 3-Para 70, 87-90): the current transient on the power rail (i.e. output terminal 222 or 322); a voltage transient on the power rail (i.e. output terminal 222 or 322).
Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        9/10/2021






	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839